Order entered November               , 2012




                                              In The
                                      Court of capper&
                             liftb 313iotritt of Texao at Rialla5
                                        No. 05-12-00493-CR

                                  ISRAEL CORONEL Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the 283rd Judicial District Court
                                       Dallas County, Texas
                               Trial Court Cause No. F09-60181-T

                                              ORDER
        The Court REINSTATES the appeal.
        On October 23, 2012, we ordered the trial court to make findings regarding why
appellant's brief had not been filed. The Court now has before it appellant's November 27, 2012
motion to lift the abatement order and to extend time to file his brief. Appellant tendered his
brief with the motion. Therefore, in the interest of expediting the appeal, we VACATE the
October 23, 2012 order requiring findings.
        We GRANT the November 27, 2012 motion and ORDER appellant's brief filed as of
the date of this order.



                                                       DAVID L. BRIDGES
                                                       JUSTICE